Citation Nr: 1828453	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees.

2.  Entitlement to service connection for arthritis of the elbows.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for chronic laryngitis/laryngopharyngeal reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from October 1984 to March 1985, October 2001 to January 2003, and from January 2003 to November 2003.  The appellant also served in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was last before the Board in October 2017.  At that time, the Board, in pertinent part, remanded the issues of entitlement to service connection for right ear hearing loss, a right shoulder disability, chronic laryngitis/laryngopharyngeal reflux, and degenerative joint disease of the bilateral elbows and knees to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

While the matter was in remand status, in a March 2018 rating decision, the RO granted service for right ear hearing loss.  The award of service connection for that disability constitutes a full grant of the benefits sought on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with any downstream element.  Thus, these issues are not in appellate status.

The Board notes that in a May 2017 rating decision, the RO granted service connection for a traumatic brain injury (TBI) and assigned an initial noncompensable rating, effective September 19, 2008.  The appellant was notified of the decision in a letter dated June 5, 2017, and advised that if he did not agree with the decision, "you must complete and return to us the enclosed VA Form 21-0958, Notice of Disagreement, in order to initiate your appeal.  You have one year from the date of this letter to appeal the decision."

A review of the record contains no indication that the Veteran has submitted a notice of disagreement with the May 2017 rating decision.  Thus, although the Veteran's representative included this issue on an April 2018 brief, the Board finds that this issue is not currently on appeal.  38 C.F.R. §§ 20.200, 20.201 (2017) (providing that VA "will not accept" an expression of dissatisfaction or disagreement in any format other than the prescribed notice of disagreement form (VA Form 21-0958)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Knees, Elbows, and Right Shoulder

The appellant has been diagnosed with arthritis in his knees, arthritis and bilateral olecranon bursitis in his elbows, and a torn rotator cuff with arthrosis in his right shoulder.  When he initially filed his claim, the appellant asserted that the symptoms of these conditions, which were undiagnosed at the time, were related to exposure to environmental hazards in during his service in Kuwait.  38 C.F.R. § 3.317 (providing for compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses due to service in the Southwest Asia theater of operations).  However, since firm diagnoses have now been established, the appellant has amended his claim, and now asserts that these disabilities are a direct result of his active service, to include the heavy manual labor he engaged in as a transportation specialist while stationed in Kuwait.  He has stated in March and June 2016 statements in support of his claim that he did a lot of heavy lifting while he was deployed.  The appellant has also submitted medical articles on the nature of arthritis which cite statistics finding higher rates of arthritis in individuals who perform heavy manual labor.  These contentions have not yet been addressed.  The Board notes that the appellant has undergone numerous VA examinations in an attempt to determine an etiology for his claimed disabilities.  However, after reviewing these examinations, the Board finds them insufficient.

Regarding the appellant's bilateral knee arthritis, he was examined in March 2012 and July 2015.  The Board finds the March 2012 examination inadequate, as it relies on factually inaccurate information in forming its conclusions, mainly that the appellant was on active duty in 2007.  The Board also finds the July 2015 examination inadequate as it provides a conflicting and limited rationale for its conclusions.  The examiner stated that the appellant's knee arthritis may be the result of aging, weight gain, or employment because those are the most common reasons for knee arthritis.  However, there is no discussion of the appellant's weight or his particular level of arthritis as compared to similarly aged individuals.  Further, regarding employment as a cause of knee arthritis, the Board notes that the appellant's claim is that his employment, mainly his military service, caused or worsened his arthritis beyond its normal progression for an individual of his age.  On remand, the examiner should provide an opinion on the likely cause of the appellant's bilateral knee arthritis and whether it is related to or aggravated by his active service in the armed forces.  

Regarding the examinations for the appellant's upper extremities, the examination provided in March 2012 is inadequate because it relies on factually inaccurate information, listing the appellant as still on active duty.  The July 2015 examination and the November 2017 examinations fail to consider the appellant's January 2004 report of medical history, completed 2 months after his discharge from active service, wherein he indicated that he had pain in the joints of his upper extremities and that he had swollen and painful joints.  On remand, the appellant should be scheduled for a new examination to determine the etiology of his elbow disabilities and his right rotator cuff tear and whether his arthritis is related to his history of heavy lifting while on deployment.  

Regarding all of these claims, any new opinion should discuss the medical evidence the appellant submitted in June 2016.  



Nose and Throat Disability

The appellant has also asserted that he has had issues with post nasal drip since his return from his last deployment in Kuwait and his discharge from active service.  The appellant attributes this to his regular exposure to dust and sand storms while stationed in Kuwait.  

The Board notes that the medical evidence is in conflict on whether the appellant has a disability regarding his nose and throat.  VA examinations in March 2012 and June 2016 found the appellant did not have any discernible disability with relation to his sinuses.  However, review of the appellant's VA medical records shows numerous treatments for sinusitis and allergic rhinitis going back to January 2009.  The Board finds that a new medical examination and opinion is necessary in order to determine whether this VA treatment history, taken with the appellant's credible lay statements about a frequent post-nasal drip, is enough to diagnose the appellant with a disability, and if so, what the etiology of such disability would be.  If a disability is determined, an opinion should be offered as to whether it is at least as likely as not related to the appellant's active service.

The Board notes that the appellant is currently service connected for gastroesophageal reflux disease (GERD).  As part of this rating, he is already being compensated for symptoms of difficulty swallowing and heart burn.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a new examination to determine the nature and etiology of his bilateral knee arthritis.  The examiner must be provided access to the entire claims folder.  After examining the appellant, taking his medical history, reviewing the claims file, and conducting any testing deemed necessary, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's diagnosed bilateral knee arthritis is causally related to his active service or any incident therein.  

In providing the requested rationale, the examiner should comment on the appellant's contentions that his arthritis may be the result of his work in Kuwait loading trucks, and doing heavy lifting.  The examiner must also address the medical articles the appellant provided in June 2016.  

2.  The RO should schedule the appellant for a new examination to determine the nature and etiology of his bilateral elbow arthritis.  The examiner must be provided access to the claims folder.  After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's diagnosed bilateral elbow arthritis is causally related to his active service or any incident therein.   

The examiner must review the appellant's January 2004 report of medical history from within 1 year of his separation from service, wherein he lists pain in the joints of his upper extremities and swollen joints.  Under 38 C.F.R. §§ 3.303(b), 3.307, 3.309, service connection may be granted for a chronic disease, such as arthritis, on a presumptive basis if it manifested to a compensable degree within 1 year from separation from active service.  

The examiner must also address the medical articles the appellant provided in June 2016.  


3.  The RO should schedule the appellant for a new examination to determine the nature and etiology of his right rotator cuff tear and arthrosis.  The examiner must be provided access to the claims folder.  After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's right rotator cuff tear is causally related to his active service or any incident therein.  

The examiner must address the appellant's January 2004 report of medical history which listed pain in the upper extremities since separation from active service.  

The examiner must also address the medical articles the appellant provided in June 2016.  

4.  The RO should schedule the appellant for a new examination to determine the nature and etiology of his nose or throat disability.  The entire claims folder must be provided to the examiner.  After examining the appellant, taking his medical history, reviewing the claims folder to include his VA treatment records which list multiple occurrences of sinusitis and regular treatment for allergic rhinitis, and conducting any diagnostic testing deemed necessary, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's claimed nose or throat disability is causally related to his active service or any incident therein.  

The examiner must address the appellant's contention that he inhaled a lot of dust and sand while on deployment in Kuwait and that his condition has been an issue since his return from deployment.  

The examiner should discuss the appellant's VA treatment records indicating treatment for allergic rhinitis and sinusitis, as well has his prescriptions for Flonase, Lortadine, and albuterol and budesonide inhalers.  

5.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






